THIS was a suit upon the official bond of a justice of the peace. It appears that at the October term of the Circuit Court, in 1845, a rule was granted against the plaintiff to file a bond for costs. A bond was then filed, and, on motion of the defendants, the cause was continued, because the relators were non-residents and had not before filed a bond for the costs. Upon the continuance, it was ordered that each party be taxed with the costs by them made. No further proceedings are shown by the record, and there does not appear to have been any judgment from which a writ of error could be taken, The writ of error is dismissed.